 

 

EAST BATON ROUGE PARISH -71036
Filed Aug 05, 2021 11:22 AM C-74 6
Deputy Clerk of Court
&-File Received Aug 05, 2021 9:26 AM

BEVERLY ANN JULIA GAUDIN NUMBER: SECTION:
19T4 JUDICIAL DISTRICT COURT

VERSUS

PARISH OF EAST BATON ROUGE
QUEST DIAGNOSTICS CLINICAL

LABORATORIES, INC STATE OF LOUISIANA
PETITION FOR DAMAGES

The petition of Beverly Ann Julia Gaudin, a person of the legal age of majority,

domiciled in the parish of Orleans, respectfully represents:
1.

Made defendant herein is Quest Diagnostics Clinical Laboratories, Inc. (“Quest”), a

foreign corporation authorized to do and doing business in the State of Louisiana.
| 2.

On December 1, 2020, Beverly Ann Julia Gaudin, on orders from her physician, went to

Quest Diagnostics in New Orleans for blood work.
3.

As the phlebotomist inserted the needle to draw her blood, Beverly Ann Julia Gaudin felt
an immediate, intense pain, and her vision became black and spotted, and she was unable to talk.
Very shortly after the needle was inserted, her arm felt paralyzed, and Miss Gaudin could not move
her arm, wrist, and fingers without experiencing pain, tingling, and a sensation electric shock.

4.

The phlebotomist who drew her blood was improperly trained and improperly supervised.
5.

The improperly trained and improperly supervised phlebotomist failed to properly conduct

the drawing of the blood and caused severe nerve damage and “neurapraxia of left upper

extremity.”
6.
At all material and relevant times, the phlebotomist was an employee, agent or servant of
Quest and was acting within the course and scope of her employment and/or duties.
7.

Beverly Ann Julia Gaudin’s injuries were caused by the negligence and/or fault of Quest

EXHIBIT

i A

 

  

Certified True and Generated Date:
}) Correct Copy East Baton Rouge Parish 86/2021 2:44 PM
es” CertlD: 2021080500931 Deputy Clerk of Court

Alteration and subsequent re-filing of thls certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a}(3).
a

and the phlebotomist, as follows:

a) Failing to provide proper medical treatment to Beverly Ann Julia Gaudin;

b) Failing to implement, follow, and require appropriate procedures in the blood

withdrawal of Beverly Ann Julia Gaudin;

c) Failing to adequate train and supervise its staff, agents or employees; and

d) Other acts of negligence which are apparent in the relevant medical records and/or

which become apparent through further investigation.
8.

Defendant, Quest, as employer, is liable for the actions of its employee, the phlebotomist,

who was acting in the course and scope of her employment at the time of the accident,
9.

As a result of Quest’s negligence, Beverly Gaudin has suffered immensely and had to
undergo substantial medical treatment she would not have otherwise had to undergo and has had
to miss a significant time off of worl.

10.
Beverly Gaudin itemizes her damages and asserts a cause of action for amounts as are
reasonable in the premises:

° a) Physical injury;

b) Pain and suffering, past and future;

c) Mental anguish, past and future;

d) Loss of enjoyment of life;

e) Lost Wages, past and future;

f) Loss of Earning Capacity; and

g) Doctor, medical, hospital, and pharmaceutical expenses, past and future.

LL.

Plaintiff is entitled to and prays for trial by jury on all issues triable by jury.

WHEREFORE, plaintiff, Beverly Gaudin, prays that pray for trial by jury, judgment in her
favor and against Defendant, in a reasonable amount in the premises, plus legal interest thereon
from date of judicial demand until paid, for all costs of these proceedings, and all other general

and equitable relief as allowed by law.

 

2
Certified True and Generated Date:
fi es Correct Copy East Baton Rouge Parish 8/5/2021 2:44 PM
= cerllD: 2021080500931 Deputy Clerk of Court ;

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rute 3.3(a)(3).
‘ * Case 3:21-cv-00513-SDD-RLB Document1-2 09/03/21 Page 3 of 3

Respectfully submitted,

s/Darrel J. Papillion

Darrel J. Papillion (#23243)

Renee C. Crasto (#31657)

Jennifer Wise Moroux (#31368)
Walters, Papillion, Thomas, Cullens, LLC
12345 Perkins Road, Building One
Baton Rouge LA 70810

(225) 236 3636 / (225) 236 3650 (fax)
papillion@lawbr.net
crasto@lawbr.net

jmoroux@lawbr.net

PLEASE SERVE:

Quest Diagnostics Clinical Laboratories, Inc.
Through its agent:

Corporation Service Company

501 Louisiana Avenue

 

   

Baton Rouge, LA 70802
4
3
‘Se ») Certified True and SGA saan Generated Date:
ast Baton Rouge Paris <
Se centb: 202 1080ec0881 Deputy Clerk of Court simon aan

Alteration and subsequent re-filing of thls certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3{a}(3).
